*21
ORDER

PER CURIAM.
AND NOW, this 5th day of August, 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the remaining issue. The issue, as stated by petitioner, is:
Did the Commonwealth Court issue an opinion contrary to its prior decisions and the established case law of this Court by lowering the standard for obtaining a “use variance”' through improperly eliminating the “minimum variance necessary to afford relief’ element of determining a use variance, especially where there were no findings at any level in this matter that Respondent [Dung Phat] was seeking the minimum variance that would afford relief?